DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  a relationship between the thickness of the non-foamed surface of the article and the thickness of the melt front is not established, and is prima facie obvious to highly depend on the size and physical properties of the desired product.  Further, it is possible an injection process could maintain all injected resin greater than the critical pressure of the blowing agent during injection, so the flow front could not be differentiated from the molten core as both sections would be interchanging during flow in the non-foamed state.  As the melt front is the only resin section claimed to avoid foaming during injection, it is interpreted that the thickness of the non-foamed surface of the article comprises the melt front and would be at least the thickness of the melt front.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US20150336307A1), with a foreign application priority date of 2/18/2013, in view of Yamaki (US6146577A) and Akimoto (US20030017325A1).
With respect to claim 19, the prior art of Yamamoto teaches a process for the production of a molding by structural foam molding [0050], comprising providing a plastics melt by melting of a thermoplastic [0050], loading the plastics melt with a blowing agent, which can be carbon dioxide [0030], and injecting the plastics melt loaded with the blowing agent under pressure into a cavity of a mold in such a way that the plastics melt fills the cavity behind a melt front proceeding through the cavity [0103].  Yamamoto teaches limiting the pressure change of the molten resin containing the physical foaming agent before and after is charged into the cavity to prevent separation of the foaming agent from the resin, and improving the appearance of the article [0103].
Yamamoto is silent on the adjusting the injection velocity at which the plastics melt is injected into the cavity of the mold in such a way that, in at least at one juncture during the injection procedure, the internal pressure of the plastics melt in the cavity is greater than the critical pressure of the blowing agent.  
However, the prior art of Yamaki teaches a carbon dioxide-containing thermoplastic resin molding process [Col. 9, line 66 – Col. 10, line 23] with a mold cavity pressurized with a gas beforehand to at least a pressure not higher than 15MPa [Col. 3, lines 13-14] where foaming does not take place in the flow front of the molten resin [Col. 2, lines 61-67].  Yakami teaches the blowing agent, carbon dioxide, is preferably 0.3 - 2.0% by weight with the resin mixture to improve flowability while preventing foaming pattern formation on the final product [Col. 5, line 59 – Col. 6, line 6; Col. 10, lines 18-20].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the cavity injection method taught by Yamaki in place of the cavity injection method taught by Yamamoto, to obtain the predictable result of a molded product without foaming on the surface layer, having an improved appearance.  The Yamamoto apparatus and method would be used with the exception of substituting the Yamaki method that would involve a means for supplying a gas in the cavity before resin injection to provide a cavity counter pressure to help prevent foaming of the surface layer of the flowing resin, and using the molding pressures, temperatures, and process times of the Yamaki Example 1 [Col. 9, line 66 – Col. 10, line 23] to prevent foaming at the surface of the molded product before curing.  See MPEP2143(I)(B).
Yamamoto, in view of Yamaki does not explicitly teach, during resin injection in the cavity, the internal pressure of the plastic is greater than the critical pressure of the blowing agent at a chronological separation of (at most) 0.15s between the melt front and the region that follows a section of the melt front.
However, the prior art of Mogami teaches a similar injection foam molding process where foaming at the flow front is suppressed by a gas counter pressure in the cavity during injection [0044]. and during injection in counter pressure molding, the cavity is almost fully filled with a molten resin of a non-foamed state, then the surface solidifies before the molten center is expanded [0045].  Mogami teaches a molding process with an injection rate of 160 mm/sec [0084] with a finished product skin layer of 0.2-0.4 mm [0085].   The suppression of foaming by a gas counter pressure in the cavity applies to the flow front and all portions of the melt behind the flow front and meets the claimed limitation.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known process, taught by Mogami, of an injection rate of 160 mm/sec with a finished product skin layer of 0.2-0.4 mm to improve the similar process of Yamamoto, in view of Yamaki in the same way, ensuring the melt front followed by the inner region of flow chronologically is less than 0.15s. 

With respect to claim 20, Yamamoto, in view of Yamaki and Mogami, teaches a foam injection molding process where the resin is greater than the critical pressure of the blowing agent during injection, with an injection rate of 160 mm/sec and a finished product skin layer of 0.2-0.4 mm, ensuring the melt front followed by the inner region of flow chronologically is less than 0.1s.
With respect to claims 21 and 22, Yamamoto [0073] and Yamaki [Col. 9, line 66] teach the thermoplastic resin comprised of polycarbonate (PC).  While not explicitly taught by Yamamoto, in view of Yamaki and Mogami, it would have been prima facie obvious to a person of ordinary skill in the art that molded PC resin commonly forms a transparent product - for example, impact resistance eyeglass lenses.
With respect to claim 23, Yamamoto teaches the plastics melt is loaded with a blowing agent via introduction of a gas into the plastics melt [0016].  
With respect to claim 24, Yamaki teaches the concentration of the blowing agent in the blowing-agent-loaded plastics melt before injection into the cavity is from 0.5 to 3% by weight for chemical blowing agents and from 0.2 to 1.0% by weight for physical blowing agents.  
Yakami teaches the blowing agent, carbon dioxide, is preferably 0.3 - 2.0% by weight with the resin mixture to improve flowability while preventing foaming pattern formation on the final product [Col. 5, line 59 – Col. 6, line 6; Col. 10, lines 18-20]; this CO2 concentration range overlaps the cited ranges, and prima facie obviously teaches to claim 24.  See MPEP 2144.05(I).  
It would be prima facie obvious to regulate the CO2 concentration in the range taught by Yamaki using the pressure adjusting mechanism (Fig. 2, item 219; [0045]) taught by Yamamoto.  Yamamoto teaches carbon dioxide can saturate the resin in the kneading zone and excess gasified carbon dioxide is removed [0029]; this gas-addition pressure could be reduced using the pressure reducing valve taught by Yamamoto (Fig. 2, item 10) to reduce the CO2 concentration to 0.3 - 2.0% by weight for the method of Yamamoto, in view of Yamaki.
With respect to claim 25, Yamamoto teaches the design of the mold is such that, in the direction of flow of the plastics melt, the cross section of the cavity does not narrow by more than 10% (Fig. 2, item 253).  
With respect to claim 26, Yamamoto illustrates the mold has been designed for a direct gate, where the sprue feeds directly to the gate of the part cavity (Fig. 10, sprue & 253).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742